J-S48025-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                 Appellee               :
                                        :
           v.                           :
                                        :
ADREESE B. ALSTON,                      :
                                        :
                 Appellant              :   No. 95 WDA 2015

              Appeal from the Order entered January 2, 2015,
                   Court of Common Pleas, Erie County,
            Criminal Division at No(s): CP-25-MD-0000710-2014
                        and CP-51-CR-0010363-2007

BEFORE: PANELLA, DONOHUE and WECHT, JJ.

MEMORANDUM BY DONOHUE, J.:                       FILED AUGUST 19, 2015

     Adreese B. Alston (“Alston”) appeals pro se from the order of court

denying his appeal of the Erie County District Attorney’s (the “District

Attorney” or “Commonwealth”) disapproval of his private criminal complaint.

Following our review, we affirm.

     The trial court succinctly summarized the underlying facts as follows:

                  [Alston], a convicted murderer, is currently
           serving a life sentence at the State Correctional
           Institution in Albion.   [Alston] previously filed a
           criminal complaint against [the] Superintendent of
           SCI-Albion, Nancy Giroux, alleging that he is being
           incarcerated unlawfully at Philadelphia County
           Docket No. 10363-2007.        According to [Alston],
           there is no sentencing order at the challenged docket
           and, therefore, he is illegally incarcerated.     On
           October     14,   2014,   the    [District  Attorney]
           disapproved the complaint for lacking prosecutorial
           merit.
J-S48025-15


                   On November 6, 2014, [Alston] filed a
            [p]etition for [r]eview [f]rom the [d]enial of
            [Alston’s] [p]rivate [c]riminal [c]omplaint … . The
            Commonwealth filed a timely response on December
            12, 2014, and subsequently provided the [c]ourt
            with [Alston’s] sentencing [o]rder and other
            supporting documentation at Philadelphia County
            Docket No. 1316-2007. []

Trial Court Opinion, 1/2/15, at 1.

      The trial court denied Alston’s petition for review on January 2, 2015.

This timely appeal follows, in which Alston argues that the trial court erred in

denying his petition because he “set forth a strong prima facie showing that

[Giroux] [is] subjecting [Alston] to official oppression, involuntary servitude,

peonage, and penal servitude … because [Alston] has not ever been

sentenced by a court of law through a legal written, signed, and sealed

sentencing order and judgment.” Alston’s Brief at 6.

      Pennsylvania Rule of Criminal Procedure 506 governs private criminal

complaints. It provides as follows:

            (A)   When the affiant is not a law enforcement
                  officer, the complaint shall be submitted to an
                  attorney for the Commonwealth, who shall
                  approve or disapprove it without unreasonable
                  delay.

            (B)   If the attorney for the Commonwealth:

                  (1)       approves the complaint, the attorney
                            shall indicate this decision on the
                            complaint form and transmit it to the
                            issuing authority;




                                      -2-
J-S48025-15


                    (2)         disapproves the       complaint, the
                                attorney shall state the reasons on
                                the complaint form and return it to
                                the affiant. Thereafter, the affiant
                                may petition the court of common
                                pleas for review of the decision.

Pa.R.Crim.P. 506.

     In this case, the District Attorney disapproved Alston’s criminal

complaint   because       it   concluded    that   it   lacked   prosecutorial   merit.

Commonwealth’s Response to Petition for Review, 12/12/14, at 1.                    Our

courts have long held that disapproval for lack of prosecutorial merit is a

disapproval based upon policy considerations.              In re Private Criminal

Complaint of Rafferty, 969 A.2d 578, 582 (Pa. Super. 2009).

            [W]hen the district attorney disapproves a private
            criminal complaint on wholly policy considerations
            […] the trial court's standard of review of the district
            attorney's decision is abuse of discretion. This
            deferential standard recognizes the limitations on
            judicial power to interfere with the district attorney's
            discretion in these kinds of decisions. ... Thereafter,
            the appellate court will review the trial court's
            decision for an abuse of discretion, in keeping with
            settled principles of appellate review of discretionary
            matters. ... The district attorney's decision not to
            prosecute a criminal complaint for reasons including
            policy matters carries a presumption of good faith
            and soundness. ... The complainant must create a
            record that demonstrates the contrary. Thus, the
            appropriate scope of review in policy-declination
            cases is limited to whether the trial court
            misapprehended or misinterpreted the district
            attorney's decision and/or, without a legitimate basis
            in the record, substituted its judgment for that of the
            district attorney. We will not disturb the trial court's
            decision unless the record contains no reasonable



                                           -3-
J-S48025-15


            grounds for the court's decision, or the court relied
            on rules of law that were palpably wrong or
            inapplicable. Otherwise, the trial court's decision
            must stand, even if the appellate court would be
            inclined to decide the case differently.

                                     ***
            The private criminal complainant has the burden to
            prove the district attorney abused his discretion, and
            that burden is a heavy one. In the Rule 506 petition
            for review, the private criminal complainant must
            demonstrate      the   district attorney's    decision
            amounted to bad faith, fraud or unconstitutionality.
            The complainant must do more than merely assert
            the district attorney's decision is flawed in these
            regards. The complainant must show the facts of the
            case lead only to the conclusion that the district
            attorney's decision was patently discriminatory,
            arbitrary or pretextual, and therefore not in the
            public interest. In the absence of such evidence, the
            trial court cannot presume to supervise the district
            attorney's exercise of prosecutorial discretion, and
            should leave the district attorney's decision
            undisturbed.

Commonwealth v. Michaliga, 947 A.2d 786, 791-92 (Pa. Super. 2008)

(internal citations omitted).

      Accordingly, Alston was required to establish that         the District

Attorney’s determination that his complaint lacked prosecutorial merit was

based on fraud, unconstitutionality, or bad faith.      To that end, Alston

seemingly alleged bad faith, in that he argued that the District Attorney was

“ignor[ing] the law as written as well as … turn[ing] a blind eye and deaf

ear” to his private criminal complaint because he established prima facie

evidence that he was illegally incarcerated.   Petition for Review from the




                                    -4-
J-S48025-15


Denial of Petitioner’s Private Criminal Complaint, 11/6/14, at 7.       The trial

court rejected this allegation based upon its finding that Alston’s sentence

was memorialized in a written sentencing order, thereby demolishing that

premise for the offenses Alston sought to have brought against Giroux. Trial

Court Opinion, 1/2/15, at 2-3.

      We can find no abuse of discretion in that determination.1              The

foundation of Alston’s private criminal complaint was his claim that his

incarceration was illegal because his judgment of sentence was not reduced

to a written order. In its response to Alston’s petition for review, the District

Attorney provided a copy of the written order. Commonwealth’s Response to

Petition for Review, 12/12/14, at 3; Trial Court Opinion, 1/2/15, at Exhibit A.

The written sentencing order nullifies Alston’s claims and supports the

District Attorney’s determination that his private criminal complaint lacks

prosecutorial merit. In light of this evidence, Alston has failed to establish

“how the facts of the case lead only to the conclusion that the district

attorney's decision was patently discriminatory, arbitrary or pretextual, and

therefore not in the public interest.” Michaliga, 947 A.2d at 792. Having

found no abuse of discretion, we affirm the trial court’s order.

      Order affirmed.


1
  “An abuse of discretion occurs where the law is overridden or misapplied,
or the judgment exercised is manifestly unreasonable, or the result of
partiality, prejudice, bias, or ill will, as shown by the evidence or the record.”
Commonwealth v. Adams, 104 A.3d 511, 517 (Pa. 2014) (quoting
Commonwealth v. Randolph, 873 A.2d 1277, 1281 (Pa. 2005)).


                                      -5-
J-S48025-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/19/2015




                          -6-